UNITED STATES ARMY COURT OF CRIMINAL APPEALS

                                   Before
                        HOLDEN, HOFFMAN, and SULLIVAN
                          Appellate Military Judges

                           UNITED STATES, Appellee
                                     v.
                         Specialist JOSHUA G. BAASE
                        United States Army, Appellant

                                ARMY 20070261

             Headquarters, 1st Infantry Division and Fort Riley
                       Timothy Grammel, Military Judge
      Lieutenant Colonel Jeff A. Bovarnick, Acting Staff Judge Advocate
                                 (pretrial)
        Colonel Robert D. Teetsel, Staff Judge Advocate (post-trial)


For Appellant:  Mr. Timothy Litka, Esquire (argued); Captain Alison L.
Gregoire, JA; Mr. Timothy Litka, Esquire (on brief).

For Appellee:  Captain Michael G. Pond, JA (argued); Colonel John W.
Miller, JA; Major Elizabeth G. Marotta, JA; Captain Michael C. Friess, JA;
Captain Michael G. Pond, JA (on brief).

                                23 July 2008

                    -------------------------------------
                             SUMMARY DISPOSITION
                    -------------------------------------

Per Curiam:

      On review of the case under Article 66, Uniform Code of Military
Justice [UCMJ], and after hearing oral arguments, we considered the
following issue:

            WHETHER THE PORTION OF APPELLANT’S CONFESSION ADDRESSING THE
            NUMBER OF TIMES HE COMMITTED INDECENT ACTS WITH A CHILD WAS
            SUFFICIENTLY CORROBORATED BY THE EVIDENCE

      Pursuant to appellant’s pleas, a military judge sitting as a general
court-martial convicted appellant of indecent exposure and possession of
thirty-five images of child pornography transported in interstate commerce
by computer, in violation of 18 U.S.C. 1466A(b)(1).[1]  Contrary to his
pleas, appellant was also convicted of indecent acts with a child on divers
occasions.  All of appellant’s offenses were alleged as violations of
Article 134, UCMJ, 10 U.S.C. §934.

      We find sufficient corroboration for appellant’s confession to
indecent acts with a child.  Based on our superior court’s decision in
United States v. Rounds, 30 M.J. 76 (C.M.A. 1990) and acting out of an
abundance of caution, however, we find appellant’s confession admitting the
molestation occurred on more than one occasion was not sufficiently
corroborated.  See M.R.E. 304(g).  Accordingly, we amend the finding of
guilty of Specification 1 of the Charge to delete the words “on divers
occasions.”  The remaining findings of guilty are affirmed.

      We have reviewed the remaining assignments of error and find them to
be without merit.  Reassessing the sentence on the basis of the error
noted, the entire record, and applying the principles of United States v.
Sales, 22 M.J. 305 (C.M.A. 1986) and United States v. Moffeit, including
Judge Baker’s concurring opinion, 63 M.J. 40, 43 (C.A.A.F. 2006), the court
affirms the sentence.

                                  FOR THE COURT:




                                  MARY B. CHAPMAN
                                  Deputy Clerk of Court


-----------------------
[1] During the providence inquiry, appellant admitted all of the child
pornography images had been transported in interstate commerce in violation
of the cited statute.